Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 5/24/2021. As directed, claims 1-2, 6-9, and 14-16 were amended. Claims 5 and 13 were cancelled. Accordingly, claims 1-4, 6-12, and 14-16 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claims 1, 7, 11, and 15 are objected to because of the following informalities:  
In claim 1, line 4, it appears Applicant intended “a storage” to read --a non-transitory storage--
 In claims 7 and 15, lines 3 and 2, respectively, it appears Applicant intended “set an update period of driving information based on driving information of an external object with a maximum possibility of collision based on a plurality of external objects being present; and identify a possibility of collision with the external object every update period of driving information”, or similar, to read --set an update period of driving information based on driving information of a particular external object of a plurality of external objects with a maximum possibility of collision based on the plurality of external objects being present; and identify a possibility of collision with the particular external object every update period of driving information--, or similar, as antecedent basis for “an external object” has previously been established in the claims.
In claim 11, line 5, it appears Applicant intended “based on the obstacle is a person” to read --based on the obstacle being a person--

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claims 1 and 9 each recite “based on an external object sensed by the sensor being recognized as an obstacle with a possibility of collision with the autonomous driving device, identify whether the external object has an autonomous driving function based on at least a steering angle and a degree of velocity change of the external object”, or similar. While Applicant’s specification appears to reflect this limitation in similar language (see at least specification ¶0141), Examiner asserts that this support is not sufficient to enable one having ordinary skill in the art before the effective filing date to make and use the same. More specifically, it is unclear how ascertaining steering angle and degree of velocity change of an external object would inform its autonomous functionality or lack thereof, and how an autonomous functionality would be discerned from manual operation by a human driver, or from semi-automated driving controls like certain collision avoidance measures. Furthermore, it is unclear how  identification would be possible without a specialized identification algorithm and associated reference database being provided, with a corresponding description having sufficient detail to enable one of ordinary skill in the art before the effective filing date to make and use the same. Claims 2-4, 6-8, 10-12, and 14-16 depend from claims 1 and 9, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "the moving characteristic information" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-12 and 14-16 depend from claim 9, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2021, with respect to the rejection(s) of claim(s) 1-4, 6-12, and 14-16 under 35 USC § 102 and 35 USC § 103 in view of Levinson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 35 USC § 112(a) and 35 USC § 112(b), as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669